R.
     Case 9:20-cv-80077-RLR Document 1 Entered on FLSD Docket 01/22/2020 Page 1 of 9




                            IN THE LW ITED STATESDISTRICT COURT
                           FOR 'fHE SOIJH RN DISX CT OF FLOU A
'




     qc
                                  ,
                                                          , , ycxssa o w o y gcj.o
       a
                                                          ?> h G uxo. '/-
                                                         Complaintfcra CM ICase

                                                         casexo./26$.7.
                                                                      /,3(,
      F ritethefullnameofeachplaintt  f whofâv/ffng      (toyoygeds yy tyocpryrl,
                                                                                goy ce)
      r/lf.
          çcomplaînt J/'f/lcnamesofallf/zepltzfnl;
                                                 /./.k
      cannothtinthespaceabove,pleasewrite ffl'c:         JUV Tdal:   I
                                                                     ZIYes I  ZINo
      attached''inthespaceand Jllcc/lanadditional                    (checkone)
      pagewiththefullJfffofnames.)

           -   against-
     çloc-
         .Aq. ipca                       .
                                         n+
                                          . öf
           W                 xq   t

       - z )                  .           (ho-l-bv-oê )f ck )tj
      F ritethefullnameofeachdefendantwhois
      beingsued .J/'l/2pnamesofallthedefendants                  FILED BY          L-' n n
      cannotstin theJpcceabove,PJCJS' :write'see
      cffcc/zc#''inthespaceandcfrcc/zanadditional                      jAy 2jgggg
      pagewiththehtllDJ'  lofnames.
                                  )                                    ANGELAENOBLE
                                                                               ,
                                                                      CLERK u s Dlsm c'c
                                                                      s.D.o:#LA.-w.R:.
Case 9:20-cv-80077-RLR Document 1 Entered on FLSD Docket 01/22/2020 Page 2 of 9




1.    ThePartiesto ThisCom plaiut

      A.    ThePlaiutifftsl
            Providet;einformafon below foreaoh plaintiffnam ed inthe complaint.Attach
            adcv onalpagesifneeded.
                                                   e                            /       'm
                  N am e
                  SteetA ddzess         f// trflz.çz ,.?à c
                                                          '/      .


                  City and County      f,'l
                                          z'ê..a
                                              /.
                                                                 z;z-oç.A /.#4 '
                                                                               ?
                                                                               x'
                                                                               . q'
                                                                                  --.- Z-V -'OC,X
                   stateandzipcode      F               .7
                  TelephoneN= ber            7/'          0 -'   E
                  E m ailA ddress
                    -                                   .4 rn /d
                                                             '
                                                               - .                           ' e?1

      B.    TheDefendantts)
            Pzovidetheicform a:on below foreach defendantnamedin thecomplaint
             h therthe defendantisan individual a governm entagency,aa orgnniz
                                                                             'ationvor
            W e                                    ,
            acozporadon.Foraninclividualdefendant ïcludetheperson'sjobortitle(if
            1m0w19.Attachaddtionalpageslneeded.
            DefendantNo.1
                  N= e                             ',        f'kte r>                            cz/fzr--
                   Job orTitle                /                            Az
                   tifltnownl
                   SkeetAddzess
                                          ooo w ?
                                                -,way-ssv .-v-
                                                             /<-.;,,
                                                                   z,'
                                                                     s /
                   City and County     bw-/kscws%ez-e-
                                                                      zo        J
                   Stateand Zip Code                                   -        Z   .

                   TelephoneNumber       .fp /                   -
                   E-m ailAddzess
                   (iflmownl
             DefendantNo.2
                   Name                --rcuj,
                                          #
                                             .w 7.-
                                                  )y lofwxo
                   Ji
                   tofbl
                       mor
                         ow
                          Tn
                           itle                  ?vls,'m# om /,.
                                                               //J:>W///
                   SteetA ddress        /Jd ()() &                .

                   City and Cotmty
                                  '
                                  .




                                          2
Case 9:20-cv-80077-RLR Document 1 Entered on FLSD Docket 01/22/2020 Page 3 of 9




                   StateandZip Code       f-zc
                                             pp,va       3c'?vt/
                                                         .


                   TelephoneNumber
                   E-m ailAddzess
                   tifH ownl
            DefendaatN o.3
                   N= e
                   Job orTitle
                    tiflmownl
                    SkeetAddress
                    City and Cotmty
                    Stateand Zip Code
                    TelepkoneNtlmber
                    E-m ailAddzess
                    (iflm ownl
             DefendantNo.4
                    N am e
                    Job orTitle
                    tifloownl
                    SkeetA d/ ess
                    City and Cotmty                                '
                    State andZip Code
                    TelephoneNumber
                    E-mailAddzess
                        tiflœownl
 H.    Basisf0rJurisdiction
       Federalcourtsazeoourtsoflimitedjuiisdicdon (limitedpower).Oeherally,onlytwo
       typesofcmsescan beheazdin federalcourt:casesinvolving afederalquestion andc% es
       involvingdiversity ofcidzenship ofthepsrties.Under28U.S.C.j1331,acasearising
       uadertheUnited StatesConsdtution orfederallawsOrkeafesisafedezalqueséon case.
       Under28U.S.C.j 1332,acaseinwhichacidzenofoneStatesuesacie enofanother
       Stateornaion andtheamotmtat.
                                  qtakeismoreth= $75,000isadversity ofcitlzenship
       case.J.
             n a diversity ofcitizensbip case,no defendantm ay bea cidzen ofthesam eState
       asany p1aiutl
                   'c
Case 9:20-cv-80077-RLR Document 1 Entered on FLSD Docket 01/22/2020 Page 4 of 9




      W hatistkebasisforfederalcourtjudsdioion? (checkallthatapply)
               Federalquestion                     Q Diversity ofcitizenslkip

      Fillouttheparap aphsin thissection thatapply to tkiscase.

      A.     IftheBasisf0rJurldicdonIsaFederalQuestion
             Listthe speciscfederf statutes,federalkeaies,aud/orprovisionsoftheUnited
             StatesConsdtuûon iatare atissuein tlliscu e.
                              Ca'#. e n      o   . tk .ç                         >
                                           t        r
                              t cwn J û &.     . /0
              -:/1 z .            LcL .
                                      ' 'z'c/'                                          L/JD t/-a.
      B.
             tftheBasisfor Jqrisdicdon IsDiversity ofCitizenship                        (1fî/
                                                                                            '
                                                                                            j
                    R7lePlaintLffts)
                           Iftueplaino'ffisarzindividual
                           neplaixw'ff(name)ozirxn . 1.'lu'
                                       ,
                                                          ' 4isacitizenof
                           theStateof(name) C/br'.'rX
                                                    ,n                   .
                           lftheplainflf'
                                        fisacop oration
                           TheplaintiF,lnamel                          ,isincop orated
                           tmderthelawsoftheS'tateof(name)                            ,
                           andhasit.splincipalplaceofbusinessintheStateof(name)
                                           . .            *




                    (Ifmorethanoneplaintz isnamed inthecomplainLcffcc/lcnadditional
                    pageprovdingthesameinformadonforqachadditionalplainhf)

              2.     TheDefendactts)
                     a.     Ifthedefend= tisan individuai

                            Thedefend= t,(name) '-/-'
                                                   K v.':.' / J
                                                      .       (')lamsisacidzenof
                                                              .

                            theStateof(name) FVOo.'Xg                    .Orisacidzenof
                            (foreignnadon) L1. %                     .
 Case 9:20-cv-80077-RLR Document 1 Entered on FLSD Docket 01/22/2020 Page 5 of 9




                                   b.        Lfthe defendamtisa cozporaéon
                                             Thedefendant,(name)                        ,is
                                             incozw ratedunderthelawsoftheStateof(name)
                                                                                 andhasitsplincipalplaceof
                                             businessintheStxteof(name)                                          .Oris
                                             incozporatedunderthelawsof(foreignnation)
                                                                             ,
                                                                                 andhasitspzincipalplaceof
                                             bushessin (name)                                      .
                                   (Ifmot.ethanonedefendantisnamedinthecomplainlczlcc/lcn
                                   additionalpageprovîdingthesameinformationforeach additional
                                   de# ndant)
                       3.          '
                                   1iehmolmtincontoversy
                                   The amolmtin contoversy- the amounttheplaintir clnirnsthedefendant
                                   owesortheamotmtatstake- ismorethan$75,000,notcountinginterest
                                         dcostsofcotut because(explainlL
                                     : r),()(
                                     .

                                            n?'
                                              ) Qaj''-lom pa. .--
                                                                z-
                                         tn s (àJ/
                                                 4 s,zpf,
                                                        .,.
                                                          / fzzll- M/-Jz/e.JeZ,W #Q
                                             '                v                   .

                                     stxt,
                                         .       .




 E I.       Statem entofClaim
            W zite ashortand plain s'tatem entoftheclninn.Donotm akelegalargum ents. State as
            brieEy aspossiblethefactsshowingthateach plaintiffisenktled to thedam agesorother
            reliefsoul t.Statehow each defend= twasinvolvedandwhateach defendautdidthat
            caused theplainfsffhnrm orviolated theplaintiX srights,including thedatesandplaces
            oftbathw olvementorconduot.tfmorethan oneclnîrnisasàerted,numbereach clnim
            and wzite ashortandplain m tem entofeach clninniu aseparateparar aph.Attach
            édclitionalpagesifneeded.

            PL,
              f/               .
                               J' ,D,,
                                     /                            .J
                                                                   .
                                                                                  .Kv'
                                                                                     n                 .
                                                                                                           t        V-
                                                                                                                6-,X .

                  I        .
                               Jve               ?W. zr ,                  r r' -j, r'        Ju                         rz-y'
                                                                                                                             gzy-/ysq
                  .
                           ,   (         î' .
                                         .
                                            -r u 4                     .? z .                ,',       -       - 4zq-
                  I
                   !   .
                                                     .            o    -                 .
                                                                                                               .     4ç z:,s.J/$
             ..

                  tk                                          4 l ..                         a             p.tzza,..
                                                                                                                   / wg, eon-w. -y
xoc.).) '
                                                         --




          Tw ?ï fcctcta xné Q/cnlat
                                  -/-y 64?fvb'l-
             JyVV )Qy       Sy    y 1/'jPJ=Wfy & Qp -Q
<SIy0 J## #/
           Jh
            Vwwyv   py% ygyy-
                            w gygyy   7,
                                       . : .'F?c  /'pl 4Qltl 2M''1û yv'
                                                                      pyyy
           -
                                                                1l% /j#)U ,
                                                                          )4                                       x.J
                                                Qop )                                          rl /ï-tf=m**7       ,
                                        'y?
                                  o O T,g
                                                     />      7-/1% S4 f'
                                                                       J'
                                                                        ,tu/t '
                                                                              yopyvj
                                                       l
                                                       3U7
                                                         Jt3'
                                                                '
                                                                $       3-:v-r>
                                            .                                              ,
                                            zA?-
                                               F>WAOPV '
                                                       l!v-
                                                          o, -? *-
                                                                 ?pplj'0
                                                                                       .
                                        U'
                                         zw    ?Jg jky
                                          'Jp;/'            ,y o yc/a?ç'fa-l                                  N'   '
                                                                        aswo z)
                                                                                       .
                                  .
                                  '
                                  /.
                                   %o%y à.
                                         ,);nj ymrj qx ycp G,
                                                            '
                                                            .'
                                                             j           .
                                                                             .
   W'JW bJpj r;t>y l                         ya,
                                               .
                                               ypC>3V9-
                                                      ç      $
                                                             -
                                                      à0/#;$,'
 ):,'
    7?p c-tA        -wi-y jyrjx va j& oà '
                                         )y.
                                           /-jo T73/4)//1,
                                                         0
                ,
            17 r'p
                 a?v/b,'Q##% M I3n,A
                                   J
                                                         .
                                                         T.
                                                          F'
                                                           l
                                                           j'buts?îay z
                                                                      &P?#-
                                                                          ''J$'
                                                                              1
                                                                              t
         $J'
           >v<04,4-1 ''
                      N          'Nn
                                   /j jo %4-
                                           -              th'WYï
                                           JoJà ,R&(l-6-jX-                      .'
                        /
                        ,1*7% J%jp jae o'l /         z
             js
              vppypy zvpuaya               îttwuy wt Tqy' r a
   '7,
   à '
     p   Q7 4  j
               ) g'h
                   -j
                    ugöyjp y r
                        ab ''  yw/oo -).
                                       y4                 ap     .
                                          Aa ssxij                                                 .
  IhAtujiJbyy p cyp         y.
                             g )lajs wjpvjv:ç j)v,,w :
                                              ps ywppynrjé-l
                   as '
                      ;ç ,yor                    .
     %t0C -,0 umj 4uq             yyo /'  p Tj.%0T Oî)f
                        '                   vwr
 vyvn yvv,j '    aq t k-yj-naou yov j'                          ,
                                                                .                                             '
                      lxrs v--'tyvjv-j-
                                      y f'
                                         pt gw t oo ,4> 14 CCX
  l
  zq'-/%.
        /-,,
           .
           f.
            s;J''
                ,
                ? 3'y4'/ï fsp              j,bn -y.y.
                                                    +.jn î* %t =ô
   J'pço/,,  .JJ  Cî.
                   +A1;  4 /v' p yozj uo j
                                 A       .xoaox  s 3o                            .
                                                                                 .
           # rv (9                                     (vmt
                                                         toj-s wl
                                                             ,?l  -10
                                                               lj J a
                                  ê vq'8wA xo4''
                                               tflo4 4jo            ,
            Nokssossot?,41074 > vop t/v,:n/puyzy (p.. j4
                                                                                 -
             v-nd /vo S-   lznî-ïns /                  a : yvaa o)
           m .v     ,
                                                     //rj//,'on(xojsnv aq
                              (,
                    ,y,o (n.jn.afs /6*%/'vn 9                                                      fuoyoaycàpa
                                            0 0*1*) .
                                                    J4:km 'u>%n 0t10
                            Q ht L%:
                                   -p -E (.
                                          o '% 'L t%$ /
                    +<QA.Mç yyrxyo                                                    9-t+'
                                                                                         -s
                                                                                          -    .       -n4a%<'
                                         çu'-
                                                wol U>
                                                     ,
                                                     q.
                                                      x> 1?4j.
                                                             j QO
          Case 9:20-cv-80077-RLR Document 1 Entered on FLSD Docket 01/22/2020 Page 6 of 9
                                                                N3YY'W X                                 --
Case 9:20-cv-80077-RLR Document 1 Entered on FLSD Docket 01/22/2020 Page 7 of 9




W .       R elief
          StatebrieGy andpreoiselywhatda agesozoierrelieftheplainti
                                                                  ffasksthe courtto
          order.Donotmakelegalazgum ents.Includeauy basisforclaim ingthatthewrongs
          alleged are contint
                            zitk atthepresent% e.Includetheamount.
                            .
                                                                   sofacyactllnldamages
          clnirnedfortheactsalleged and thebésisforthese am ounts.h cludeany puaidveor
          exemplary dm agesolnim ed,theamolmts,and thezemsonsyou clgim you azeendtled to
          actualorptmifvem oney dnrnages.
      -
          f-hohfv u
          .                 -   tcx.            a--
                                                -
                                                  oJt,
                                                     -c4..
                                                         f
                                                         )- ly ('L,(H -î,t.
                                                                          e4V 7-
                                                                               '#/ê A'Tg/yi
                                       ..   l       ,        $       e
                                                                     )p j       j   .
              W m               .-                      /,           ' '
                                                                       ,                .?az   c   X
          ê.k,4lr
                / Jc!:4dV qhù T&/-tJ +4- (er',
                                             (QJuk'82.?M
      -z'                  ,
                           ?                                     y              (       . x>/ A ,zt
          /,,
            1-/Aex./- hlï tbasa-q.é ok q n chc z r qg.ps :vc umy cothpy)
 V.       Certification and Closing
          UnderFederalRuleofCivilProceduze 11,by signing below ,Icertt
                                                                     'fyto thebegtofm y
              H owledge,icformation,andbelief1atthisoomplaint:(1)isnotbeingpresentedforan
              improperparpos4,such asto hazass,cause''nnecessarydelay:orneedessly increase the
              costoflidgafon;(2)issupportedbyexisting1aw orby anonfrivolousazgumentfor
              extencling,modl
                            'fym
                               'g,orzeversiugexistinglaw;(3)thefactualcontendonshave
              e'videnûary supportoz,ifspecé cally so idenv ed,willlikely haveevidendary support
              O erareasonableopporflml
                                     'tyforfudherinvestigation ordiscovery;and(4)the
              complaintotierwisecomplieswitlltherequizementsofRule11.
              A.    ForPartiesW ithoutan Attorney
                    Iap eeto providethe Clerk'sOo cewith any changesto m y addresswherecu e-
                    relatedpapersm ay beserved.Ilm derstand iatmy failureto keep acuzrent
                     addzesson ftlewith theClerk'sOo cemayresultin the dism issalofm y case.

                     oateofsigning:'
                                   X n                   ,202* J,D
                                                                 .




                     Si>at
                         ureofPlaino                     sa,w z        /h,L
                     PlintedNameofPlainuff O                                /

              B.     ForAttorneys
                     Dateofsigning:                      ,20 .
                       Casel 9:20-cv-80077-RLR Document 1 Entered on FLSD Docket 01/22/2020 Page 8Ru     CS-EF32
                                                                                                   ofle912E-1.012
                  t-.. z                                                                                                                               Flori
                                                                                                                                                           daAdministrative Code
                                                                                                                                                               Effective 09/19/17
                                   :
                                   .                                                Child SupportProgram
                                   1
                                   z
         FIORIB;                               NoiicedfIntehtto Repod toconsumerRepodingAgencies

                                                                                                                    Ifyouraddress has changed,provide new address here:
                       MR.DARREN JERMAINEHXLIBURTON
                       2700 R J HENDLEY AVE                    i
                           RIVIERA BEAC/IFL33404-4127                                                      %
                                                                                                       1


                                                                                                               I
-   -        -         JuI
                  .- - . y 1.
                            0j-2018 -                    - .-          -.
                       Chlld Suppod Case
                                    è'
                                         Nb1r11b:r:1253074836
                       1. Repoding overduesupportyou owe.W eplanto reportyouroverduesupporttoconsumir
                          reportingaj
                                    'encieseachmonth.Reportingthisinformationmayaffectyourcreditratingan8abilityto
                                   obtain credlt.Based on.ùurrecords,we plan to report$22,533.85 àà the am ountofoyerdue'support
                                   youoweaà!ofJuly10,2018.
                                                 '
                                   To avoid ci
                                             @editrepoding. W ithin 20 days afterthe m ailing date on this notice,you m ust:
                                                                        .

                                   . Paythebv
                                           1
                                           :
                                             erdueamàuntinffull;
                                   . Requesi
                                           '
                                            aninformal:review;or
l
;;                                 . Enterintpawrittenàgreement.
11:                    3                      :
                                              i2        é
                               .   W ritten agreement.lfyou enterinto awritten agreem ent'
                                                                                         .
                                   . W ewillio
                                             @
                                             ,
                                               treportyôùr
                                                        :
                                                          overduesupportasIongasyoupayasagreed.
                                   @ W e willièportifyou do notpayas agreed,withoutfurthernotice to you.
                                             j4
                                   Toenterintl
                                              oawrittenàgreement,gotothe nearestChildSupportOfficeorcallusatthe numbergiven
                                   atthe end àfthis noticei
                                   j
                                   i,
                                    7
                       4. Monthlyrrporting.Ifyoudonothing,wewillreportthe overduesuppod21daysafterthemailing
                                   date on thlâ notice.Aftérwe sendthe firstreport,we willsend a monthly reporttothe consuler
                                   repodingaienciesastieamountofoverduesupportchanges.Afteryoupaytheoverduesupportin
                  -v
                                   full, the  mohthl
                                           = .W
                                                   yreport#illshow thatyouowe $258.00 permonth.                                                                       h
-       r<       .,        ,
                                       e= '.
                                                 ,
                                                   --'-=% ..- - .   DPJS.'>...
                                                                             '' .S * *                     >         > =.           W.
                                                                                                                                     '
                                                                                                                                     .-.
                                                                                                                                       Dj'' ...c:N=.'*' -Z'W -.U W .W U-'
                                                                                                                                                                        .
                                                                                                                                                                         ''-   '' . '.*
                                                                                                                                                                                   .
                                                     .         S                                   k                                                         .          -
                       5. lfyoudisagree.Youmkayaskforanintirmàlreview.Ataninformalreview,youcjntellusif:
                          . Youthink
                                   :
                                     t
                                     he over
                                           due
                                             '
                                               suppod amountiswrong;or
                                   @ You are hotthe pers6n ordered to pay support.
                                                 i'            .

                                   lfyou askföraninformàlreview;wewillnotrepod the overdue supùortuntilthe review isfinished.If
                                   we agree thattheoverluesupportshouldnotbereported,wewillnotreportit.
                                             :.




                                                                            l9eo-(p o -142/
                                                                        . ., .. .   ... .'   .'   w'
                                                                                                   .   e' <    ..     ......
                                                                                                                           -   .,




                                          T 1of1                                                  III
                                                                                                    !IIIIl
                                                                                                         p!
                                                                                                          I
                                                                                                          !
                                                                                                          I
                                                                                                          1!!
                                                                                                            I
                                                                                                            j!!,
                                                                                                               t
                                                                                                               I
                                                                                                               ,
                                                                                                               I
                                                                                                               1!!!
                                                                                                                  l
                                                                                                                  ,
                                                                                                                  I
                                                                                                                  !t
                                                                                                                   l
                                                                                                                   t
                                                                                                                   !j(l
                                                                                                                      (!!!
                                                                                                                         III
                                                                                                                           iI
                                                                                                                            lI
                                                                                                                             lI
                                                                                                                              lI
    Case 9:20-cv-80077-RLR Document 1 Entered on FLSD Docket 01/22/2020 Page 9 of 9




     .   6. Inform alreview.To ask foran inform alr#view :
            * You m ustsend us yourrequestin writing',                      ,

          . * The requestm usttellus the reasons why you think we should notrepod;
              . W e Mustreceive yourrequestwithin20daysafterthe date on thisnotice'
                                                                                  ,
                and
              @ You m ustm ailthe requeqtto:
                                         Florida DepartmentofRevenue
                                         '
                                              Child Suppod Program
                                        5050 W Tennessee StBuilding L
                                          Tallahassee FL 32399-0195

              ThisaddressisnotaChildRtipportProgram officeIocation.Findb'iceIocationsat
              www.floridarevenue.com/chlldsuppof contact
              W e willconclude ourinform alreview w ithin 20 days afterreceiving the requestand.send you a
              decision.Ifyou disagree with.the decision,you can ask fora hearing.

              LegalAuthority.Thisaction:
                                       isauthorizedbysection61.135442),FloridaStatutes.
œ             To contactuscall850-488-K1D5 (5437).




                                                    lIIIIIIl
                                                           !I
                                                            !
                                                            I
                                                            1!!
                                                              I
                                                              J!!t
                                                                 I
                                                                 ,
                                                                 l
                                                                 !!1!q
                                                                     I
                                                                     ,!I
                                                                       ,t
                                                                        !1!I
                                                                           J(
                                                                            !t!
                                                                              I1
                                                                               III
                                                                                 l
                                                                                 I1
                                                                                  Il
                                                                                   II
